FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. 420 Lexington Avenue, Suite 1718 New York, NY 10170 July 16, 2014 CORRESP - VIA EDGAR United States Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Form S-3 Registration Statement SEC File No. 333-195659 Withdrawal of Acceleration Request Ladies and Gentlemen: The undersigned issuer hereby requests withdrawal, as soon as is practicable, of its request for acceleration of the effective date of its registration statement on Form S-3/A(SEC File No. 333-195659) which request for acceleration was both initially filed and thereafter amended on July 14, 2014. FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. By: /s/Gordon Hutchins, Jr. Gordon Hutchins, Jr. President and Chief Operating Officer
